                               Summary of International Wire Transfers
                                           2013 thru 2015

                                                               Amount Sent    Amount Sent
                Sender                   Recipient            to Turkey and   to the United    Page
 Date          (Country)               (Destination)           Luxembourg         States       Num.


                                     Komak Isi Yalitim
09/09/13   Washakie (USA)                                       $4,000,000                      3-6
                                 Sistamleri Sanayi (Turkey)
                                     Komak Isi Yalitim
09/09/13   Washakie (USA)                                        5,000,000                     7-10
                                 Sistamleri Sanayi (Turkey)
           Komak Isi Yalitim      Speedy Lion Renewable
09/12/13                                                                        $4,999,964      15
            Siste (Turkey)        Fuel Investments (USA)
           Komak Isi Yalitim      Speedy Lion Renewable
09/17/13                                                                         1,999,964      15
            Siste (Turkey)        Fuel Investments (USA)
           Komak Isi Yalitim      Speedy Lion Renewable
09/19/13                                                                         1,999,964      15
            Siste (Turkey)        Fuel Investments (USA)
                                   SBK Holding Turkiye
11/13/13   Washakie (USA)                                       10,000,000                     16-21
                                        (Turkey)
                                     Komak Isi Yalitim
12/31/13   Washakie (USA)                                       13,000,000                     22-24
                                 Sistamleri Sanayi (Turkey)
                                       Doga Dogan
01/14/14   Washakie (USA)                                          100,000                     25-28
                                        (Turkey)
           Komak Isi Yalitim      Speedy Lion Renewable
01/21/14                                                                         9,000,000      29
            Siste (Turkey)        Fuel Investments (USA)
                                       Doga Dogan
01/24/14   Washakie (USA)                                           50,000                     30-33
                                        (Turkey)
                                   Levon Termendzhyan
03/05/14   Washakie (USA)                                          483,000                     34-36
                                        (Turkey)
                                  Teknoloji Sistemleri San
03/24/14   Washakie (USA)                                        4,055,700                     37-40
                                     Ve Tie (Turkey)
                                  Teknoloji Sistemleri San
03/24/14   Washakie (USA)                                        5,000,000                     41-44
                                     Ve Tie (Turkey)
                                  Teknoloji Sistemleri San
05/09/14   Washakie (USA)                                        2,000,000                     45-48
                                     Ve Tie (Turkey)
                                  Doga Dogan Bahcelievler
07/22/14   Washakie (USA)                                          200,000                     49-52
                                     Subesi (Turkey)


                                                                                  GOVERNMENT
                                                                                    EXHIBIT

                                                                                       2-3
                                             Page 1                              2:18-CR-00365 JNP
                             Summary of International Wire Transfers
                                         2013 thru 2015

                                                           Amount Sent    Amount Sent
              Sender                   Recipient          to Turkey and   to the United   Page
 Date        (Country)               (Destination)         Luxembourg         States      Num.


                                Doga Dogan Bahcelievler
09/05/14   Washakie (USA)                                      100,000                    53-56
                                   Subesi (Turkey)
                                Turkiye Garanti Bankasi
04/28/15   Washakie (USA)                                   15,000,000                     57
                                     A.S. (Turkey)
                                    Isanne S A R L
05/19/15   Washakie (USA)                                   35,000,000                    58-59
                                     (Luxembourg)
                                    Isanne S A R L
05/27/15   Washakie (USA)                                   21,300,000                    60-61
                                     (Luxembourg)
                                  Bahcelievler Subesi
06/11/15   Washakie (USA)                                      200,000                    62-64
                                      (Turkey)
           Isanne S.A.R.L.      SBK Holdings USA, Inc.
07/03/15                                                                    15,000,000     65
            (Luxembourg)               (USA)

                                        Totals            $115,488,700    $32,999,892




                                           Page 2
